AUSTUU.     -msxaus


                    October      22, 1948


Hon. E. Ii. Poteet 3..Act,lng President
Texas Colleges of Arts & Industries
Kingsville,  Texas
  Attention:    Hon. James H. Calvin
                 Opinion No. V-705.
                 Re: The authority       of the Hoard of
                       Directors    of Texas College ‘of
                       Arts and Industries     to permit
                       an employee to take a State..
                       automobile Into Mexico on of-
                       ficial   business.
Dear Sir:
            Your request   for    an opinion   reads as follows:
           *m     thh ~O&%tk& Directors     of the
     Texas Colleg& of Arts and Industries       auth-
     orize.~~.;;erhpToyee”..~f :the College to take
     a state-owned automobile Into Mexico on
     off iclal   business?”
            ,Nelther the current appropr$atlon     bill making
appropriations    to the Texas College of Arts and Indus-
tries and other educational     Institutions    for the current
biennium (H.B. 246, Acts 50th Leg. ch. 339, p. 6491, nor
any general law which we have been able to find, prohib-
its the use of a state-owned automobile by an officer
or employee of an educational     Institution    when traveling
without the State on institutional       business.
           Subsectl;n   6 of House Bill 246, among other
things provides:             No travel shall be performed
outside of the Stati,‘e;cept      upon the written consent         of
the schoo&‘s board of regents or directors.tl
            Therefore,   it is the oplnion,of this office
that there is no legal objection     to an employee of the
College using a state&owned automobile on a trip to Mex-
ico  on official   business for the College,  provided he
obtains in advance the written consent of the Board of
Directors    of the College.
Hon. E. H. Poteet,   Page 2    (V-705)


                      SUMMARY

          An employee of Texas College      of Arts
     & Industries  may use a State-owned     automo-
     bile on a trip to Mexico on official       busi-
     ness for the College,  provided he     obtains
     in advance the written consent of      its
     Board of Directors.   Subsection 6     of H. B.
     246, Acts 1947, 50th Legislature,      at page
     649.
                                 Yours very truly
                              ATTORNEY
                                     GENERALOF TEXAS



                              BYBruce   W. .Bryant
WB:wb                            Assistant